     Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 1 of 20


     Cheryl O’Connor (State Bar No. 173897)
 1
     John A. Vogt (State Bar No. 198677)
 2   Ryan D. Ball (State Bar No. 321772)
     JONES DAY
 3   3161 Michelson Drive, Suite 800
     Irvine, CA 92612
 4   (T) 949-851-3939
 5   (F) 949-553-7539
     coconnor@jonesday.com
 6   javogt@jonesday.com

 7   Attorneys for Defendant
     Experian Information Solutions, Inc.
 8

 9                              UNITED STATES DISTRICT COURT

10                          NORTHERN DISTRICT OF CALIFORNIA

11   WAYNE SKILES, individually and on behalf   Case No. 3:17-cv-05434-WHO
12   of all others similarly situated,
                                                Assigned to: Judge William H. Orrick
13                     Plaintiff,
                                                EXPERIAN INFORMATION
14          v.                                  SOLUTIONS, INC.’S REPLY
                                                MEMORANDUM IN SUPPORT OF ITS
15   TESLA, INC. f/k/a TESLA MOTORS, INC.,      MOTION TO DISMISS THE FIRST
     EXPERIAN INFORMATION SOLUTIONS,            AMENDED COMPLAINT UNDER
16   INC., APPSTEM MEDIA LLC, and               RULE 12(b)(6)
17   SALESFORCE VENTURES, LLC,
                                                Date:      February 19, 2020
18                     Defendants.              Time:      2:00 P.M.
                                                Courtroom: 2, 17th Floor
19

20

21

22

23

24

25

26

27

28
                                                            REPLY MEMORANDUM IN SUPPORT OF
                                                          MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                       Case No. 3:17-cv-05434-WHO
      Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 2 of 20



 1                                                TABLE OF CONTENTS
 2                                                                                                                                 Page
 3   I.     SKILES SUED THE WRONG EXPERIAN ENTITY....................................................... 1
 4   II.    THE FCRA CLAIM SHOULD BE DISMISSED .............................................................. 3
 5
            A.        A Mosaic Report Does Not Constitute A Consumer Report .................................. 3
 6
            B.        Skiles’ FCRA Claims Are Facially Invalid............................................................. 6
 7
     III.   THERE ARE NO ALLEGATIONS TO SUPPORT A WILLFULNESS CLAIM .......... 15
 8
     IV.    CONCLUSION ................................................................................................................. 15
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     -i-                    REPLY MEMORANDUM IN SUPPORT OF
                                                                                          MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                                       Case No. 3:17-cv-05434-WHO
      Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 3 of 20



 1                                                    TABLE OF AUTHORITIES

 2                                                                                                                                           Page
 3
     CASES
 4
     Abbink v. Experian Information Solutions, Inc.,
 5      Case No. 19-cv-1257-JFW-PJWx, 2019 WL 6838705 (C.D. Cal. Sept. 20
 6      2019) ...........................................................................................................................8, 9, 11, 13

 7   Arcidiacono v. Am. Exp. Co.,
        No. 92-cv-3428, 1993 WL 94327 (D.N.J. Mar. 29, 1993) ...................................................6, 15
 8

 9   Banga v. Experian Info. Sols., Inc.,
        No. 09-cv-04867, 2013 WL 5539690 (N.D. Cal. Sept. 30, 2013) ............................................15
10
     Douglass v. USAA Casualty Insurance, Inc.,
11
        718 Fed. Appx. 523 (9th Cir. 2017) ............................................................................................7
12
     Garcia v. UnionBancal Corp.,
13      2006 WL 2619330 (N.D. Cal. 2006).......................................................................................4, 5
14   Greenway v. Information Dynamics, Ltd.,
15      399 F. Supp. 1092 (D. Ariz. 1974)..........................................................................................3, 4

16   Guimond v. Trans Union Credit Info. Co.,
        45 F.3d 1329 (9th Cir. 1995).....................................................................................................13
17

18   Harrington v. Choicepoint Inc.,
        No. 05-cv-01294-MRP, 2006 WL 8198396 (C.D. Cal. Oct. 11, 2006) ......................................6
19
     Harris v. Database Management & Marketing, Inc.,
20
        609 F. Supp. 2d 509 (D. Md. 2009) ..........................................................................7, 11, 12, 13
21
     Henderson v. Corelogic Nat'l Background Data, LLC,
22   161 F. Supp. 3d 389 (E.D. Va. 2016)........................................................................................12, 13
23
     Heyer v. Experian Info. Sols. Inc.,
24      No. 19-cv-15, 2019 WL 2869337 (E.D. Wis. July 3, 2019) .....................................................15
25   In re Gren,
26       633 F.2d 825 (9th Cir. 1980).......................................................................................................7

27

28                                                                                                  REPLY MEMORANDUM IN SUPPORT OF
                                                                     - ii -                       MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                                               Case No. 3:17-cv-05434-WHO
      Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 4 of 20


     Song fi Inc. v. Google, Inc.,
 1
        108 F. Supp. 3d 876 (N.D. Cal. 2015) ........................................................................................2
 2
     Individual Reference Servs. Grp., Inc. v. F.T.C.,
 3       145 F. Supp. 2d 6 (D.D.C. 2001) ................................................................................................6
 4
     Johnson v. Wells Fargo Home Mortg., Inc.,
 5      558 F. Supp. 2d 1114 (D. Nev. 2008) .........................................................................................4
 6   Jones v. Best Serv. Co.,
 7      2017 WL 490902 (C.D. Cal. Feb. 6, 2017) ...............................................................................14

 8   Kinder v. Harrah’s Entm’t, Inc.,
        No. 07-cv-2226, 2008 U.S. Dist. LEXIS 132290 (S.D. Cal. Jan. 22, 2008)...............................3
 9

10   Knievel v. ESPN,
        393 F.3d 1068 (9th Cir. 2005).....................................................................................................2
11
     Levine v. World Fin. Network Nat’l Bank,
12
        437 F.3d 1118 (11th Cir. 2006).................................................................................................11
13
     Mone v. Dranow,
14     945 F.2d 306 (9th Cir. 1991).......................................................................................................4
15
     Moreland v. CoreLogic SafeRent LLC,
16     No. 13-cv-470, 2014 WL 12783274 (C.D. Cal. May 12, 2014) ...............................................13

17   Parker v. Equifax Info. Servs., LLC,
18      No. 15-cv-14365, 2017 WL 4003437 (E.D. Mich. Sept. 12, 2017)............................................6

19   Pintos v. Pac. Creditors Ass’n,
        565 F.3d 1106 (9th Cir. 2009)...................................................................................................13
20

21   Rosco v. Experian Info. Sols.,
        2017 WL 6061977 (E.D. Wash. Dec. 7, 2017) .........................................................................14
22
     Scharpf v. AIG Marketing, Inc.,
23
        242 F.Supp.2d 455 (W.D. Ky. 2003) ........................................................................................10
24
     Sharp v. Nationstar Mortg., LLC,
25      No. 14-cv-00831-LHK, 2015 WL 106844 (N.D. Cal. Jan. 7, 2015) ..........................................1
26   Steinmetz v. Am. Honda Fin.,
27       No. 2:19-cv-64-JCM-VCF, 2019 WL 4415090 (D. Nev. Sept. 16, 2019) ...................2, 3, 6, 15

28
                                                                                           REPLY MEMORANDUM IN SUPPORT OF
                                                             - iii -                     MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                                      Case No. 3:17-cv-05434-WHO
      Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 5 of 20


     Stergiopoulos v. First Midwest Bancorp, Inc.,
 1
         2004 WL 5550488 (N.D. Ill. June 23, 2004) ....................................................................1, 7, 14
 2
     Telesaurus VPC, LLC v. Power,
 3       623 F.3d 998 (9th Cir. 2010).....................................................................................................15
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                            REPLY MEMORANDUM IN SUPPORT OF
                                                              - iv -                      MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                                       Case No. 3:17-cv-05434-WHO
      Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 6 of 20



 1          Wayne Skiles does not oppose dismissal of his claims under the Driver’s Privacy Protection
 2   Act and the Electronic Communications Privacy Act. Instead, Skiles devotes his entire opposition
 3   to the questions of whether he sued the correct Experian entity, and whether his claim under Fair
 4   Credit Reporting Act may move forward. As shown below, his opposition fails on both counts.
 5   I.     SKILES SUED THE WRONG EXPERIAN ENTITY
 6          The Experian entity that prepares and furnishes a “Mosaic score” is Experian Marketing
 7   Services, not EIS. Nothing in Skiles’ opposition establishes otherwise.
 8          First, Skiles argues that EIS has never raised the fact that he sued the wrong Experian entity.
 9   (See Opp. at 3:9.) That is incorrect. (See Dkt. 57 (Joint Case Management Statement) at 3:21-4:14
10   (“Plaintiff has sued the wrong party in this case. . . . Counsel for EIS has repeatedly informed
11   counsel for Plaintiff that Plaintiff has sued the wrong defendant.”) and Ex. A thereto (declaration
12   attesting that EIS does not prepare or furnish Mosaic scores).)
13          Second, Skiles’ contention that the Court, pursuant to a request for judicial notice, may not
14   consider the truth of the matters contained within the Mosaic USA Product Sheet or the Consumer
15   Lifestyle Segmentation Page establishing that it is Experian Marketing—not EIS—that prepares
16   and furnishes “Mosaic scores” also is incorrect. The complaint expressly incorporates both
17   documents, see FAC, ¶ 30, n.3, and neither party disputes their authenticity.1 Skiles relies upon
18   both documents to support his claims, see FAC, ¶ 30 n.3, and uses both documents to support his
19   assertion that “[t]he ‘Mosaic’ score provided by Experian to Tesla falls within the [FCRA]
20   definition of a ‘consumer report[.]’” (Id. ¶¶ 86-87, n.8.) Because both referenced documents are
21   cited in support of an allegation that is necessary to state a FCRA claim—that a Mosaic score is a
22   consumer report—they “form[] the basis of the plaintiff’s claim,’” and are incorporated by
23   reference. Sharp v. Nationstar Mortg., LLC, No. 14-cv-00831-LHK, 2015 WL 106844, at *4 (N.D.
24   Cal. Jan. 7, 2015) (quoting United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003)). In the Ninth
25   Circuit, where, as here, a document is incorporated by reference into a complaint to support the
26   claims alleged, and there is no dispute concerning its authenticity, the Court may consider the
27
            1
              Copies of the “Mosaic USA Product Sheet” and “Consumer Lifestyle Segmentation Page”
28   are contained in Exhibits A and C to Dkt. 65-2, respectively.
                                                                         REPLY MEMORANDUM IN SUPPORT OF
                                                  -1-                  MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                    Case No. 3:17-cv-05434-WHO
      Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 7 of 20



 1   contents of the document in deciding a motion to dismiss under Rule 12(b)(6). See Knievel v.
 2   ESPN, 393 F.3d 1068, 1077 (9th Cir. 2005); Song fi Inc. v. Google, Inc., 108 F. Supp. 3d 876, 880,
 3   884-85 & n.2 (N.D. Cal. 2015).
 4          Third, with regard to content, Skiles contends that the “inclusion of the name ‘Experian
 5   Marketing Services’ in the [Mosaic USA Product Sheet] does not definitively show that the wrong
 6   party has been named.” (See Opp. at 4:13-14.) That too is incorrect. To begin with, Skiles ignores
 7   the Consumer Lifestyle Segmentation Page—which also is incorporated by reference into the
 8   complaint—which begins as follows: “Experian Marketing Services’ Mosaic USA is a household-
 9   based consumer lifestyle segmentation . . . .” (See Dkt. 65-2, Ex. C (emphasis added).) The Mosaic
10   USA Product Sheet is in accord, providing that that Mosaic is a product of “Experian Marketing
11   Services,” with the company name in the footer of each page, and the company’s name, address,
12   and contact information on the last page. (See Dkt. 65-2, Ex. A.)
13          Skiles maintains that because the Mosaic USA Product Sheet says that “Experian and the
14   Experian marks used herein are trademarks or registered trademarks of Experian Information
15   Solutions, Inc.,” it is “plausible” that “‘Experian Marketing Services’ is merely the entity that
16   markets the Mosiac score to potential customers while Experian Information Solutions, Inc. actually
17   offers that product and is responsible for it.” (See Opp. at 4:16-18.) That contention is implausible
18   because the incorporated documents say the opposite—namely, that “Mosaic USA” is a product of
19   “Experian Marketing Services.” (See Dkt. 65-2, Ex. C.) Furthermore, Experian Marketing Services
20   is the only company whose contact information is contained on the documents to utilize the Mosaic
21   product. (See Dkt. 65-2, Exs. A & C.) That certain trademarks belonging to EIS are contained on
22   marketing documents for the Mosaic product—and there is a note at the end of the documents that
23   says that such trademarks belong to EIS—does not mean that EIS prepares and furnishes Mosaic
24   Scores. See Steinmetz v. Am. Honda Fin., No. 2:19-cv-64-JCM-VCF, 2019 WL 4415090, at *8 (D.
25   Nev. Sept. 16, 2019) (rejecting same argument).
26          Fourth, Skiles asks this Court to ignore Steinmetz, arguing that Steinmetz improperly
27   considered online marketing materials confirming that Experian Marketing—not EIS—owns and
28   sells information in ConsumerView, the same database from which a Mosaic score is generated.
                                                                        REPLY MEMORANDUM IN SUPPORT OF
                                                -2-                   MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                   Case No. 3:17-cv-05434-WHO
      Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 8 of 20



 1   But like Skiles, the Steinmetz plaintiff expressly incorporated these materials into his complaint,
 2   and thus their contents were properly subject to judicial notice. See id. at *8 (“reviewing the online
 3   brochure referenced in Steinmetz’s complaint . . . [the court] agrees with Experian: those products
 4   are provided by Experian Marketing Services, not [EIS]”). Skiles has not presented any reason
 5   why this Court should reach a different conclusion than Steinmetz over the same materials.
 6          Fifth, Skiles’ reliance on Kinder v. Harrah’s Entm’t, Inc., No. 07-cv-2226, 2008 U.S. Dist.
 7   LEXIS 132290, at *4 (S.D. Cal. Jan. 22, 2008) is misplaced. Citing Kinder, Skiles contends that,
 8   in ruling on a motion to dismiss challenging that the plaintiff named the wrong party, a court may
 9   not “weigh evidence,” and instead “must take all allegations as true.” (Dkt. 102 at 5:27-6:5.)
10   But EIS is not asking the Court to “weigh evidence” or to disregard the truth of Skiles’ allegations.
11   Instead, EIS is asking the Court to accept the truth of the contents of documents that Skiles has
12   incorporated by reference into his complaint, which demonstrate that he sued the wrong party.
13          In short, because the documents that Skiles has incorporated into the complaint say, on their
14   face, that Mosaic is a product of Experian Marketing, Skiles’ suit may not proceed until the correct
15   Experian entity is named.
16   II.    THE FCRA CLAIM SHOULD BE DISMISSED
17          Leave to amend to name the correct Experian entity should be denied on grounds of futility
18   because, regardless of which Experian entity Skiles sues, his FCRA claims are facially baseless.
19          A.      A Mosaic Report Does Not Constitute A Consumer Report
20          Skiles’ claim that a Mosaic score is an FCRA-regulated consumer report is grounded on an
21   incorrect interpretation of the law that a report used purely for target marketing purposes can
22   constitute a consumer report. In support of that position, Skiles relies upon a single outdated case,
23   Greenway v. Information Dynamics, Ltd., 399 F. Supp. 1092 (D. Ariz. 1974). Based upon
24   Greenway, Skiles attempts to expand the definition of a consumer report by claiming that a Mosaic
25   score can constitute a consumer report if it is used as “a factor in establishing the consumer’s
26   eligibility or for marketing or sales in a business transaction involving the consumer.” (Opp. at
27   14:26-27.) Not so.
28          In Greenway, the court construed Sections 1681a(d) and 1681b(3)(E) together to conclude
                                                                         REPLY MEMORANDUM IN SUPPORT OF
                                                -3-                    MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                    Case No. 3:17-cv-05434-WHO
      Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 9 of 20



 1   that a report “used in connection with a business transaction involving the consumer” constitutes a
 2   consumer report. While Skiles acknowledges that “[t]he Third Circuit rejected [the Greenway
 3   case’s] interpretation of the statute,” see Opp. at 19:23 (emphasis added), his opposition ignores
 4   that the Ninth Circuit subsequently did as well, adopting the Third Circuit’s conclusion: “Reports
 5   used for ‘business, commercial, or professional purposes’ are not within the purview of the statute.”
 6   Mone v. Dranow, 945 F.2d 306, 308 (9th Cir. 1991). As the Ninth Circuit explained, “a “broad
 7   interpretation of the ‘business transaction’ language of § 1681b(3)(E) would render the specificity
 8   of §§ 1681a(d) defining ‘consumer report’ and b(3) meaningless.” Id. (quoting Houghton v. New
 9   Jersey Mfrs. Ins. Co., 795 F.2d 1144, 1149 (3d Cir .1986)); see also Johnson v. Wells Fargo Home
10   Mortg., Inc., 558 F. Supp. 2d 1114, 1123 (D. Nev. 2008) (recognizing that the “language of § 1681b
11   does not expand the definition of consumer report; rather, it instructs the consumer reporting
12   agencies on when it is permissible to furnish a consumer report”).
13          Thus, to qualify as a consumer report, the report must be used or expected to be used in
14   evaluating “an individual’s eligibility for credit, insurance or employment. A contrary construction
15   of the statute would frustrate Congress’ intent.” Mone, 945 F.2d at 308. Yet, Skiles urges this Court
16   to adopt a contrary construction, which is against controlling Ninth Circuit precedent and the intent
17   of Congress. The Court should reject that invitation. Because Skiles cannot show that a Mosaic
18   score is used, or expected to be used, in assessing whether to extend a consumer credit, he cannot
19   establish that it is a consumer report. His claims thus fail. See Garcia v. UnionBancal Corp., 2006
20   WL 2619330 at *2, n. 3 (N.D. Cal. 2006) (unless there are facts establishing the existence of the
21   consumer report, there is no claim under Section 1681b).
22          Skiles contends that “a generalized marketing tool” can be “used as a factor in establishing
23   credit,” relying on a 2000 FTC opinion addressing Trans Union’s sale of a targeting marketing list.
24   (Opp. at 16.) Skiles is mistaken. In the 2000 opinion, the FTC considered whether a list of
25   names and addresses of individuals who fell into particular categories based upon tradeline
26   information—e.g., credit limits, open dates of loans, number of tradelines, type of tradelines, or the
27   mere existence of a tradeline—qualified as consumer reports. The FTC answered in the affirmative,
28   finding “that the existence-of-tradeline information, as well as other information Trans Union
                                                                         REPLY MEMORANDUM IN SUPPORT OF
                                                 -4-                   MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                    Case No. 3:17-cv-05434-WHO
     Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 10 of 20



 1   disclosed in its target marketing lists, meets the Section 603(d) definition of a consumer report.”
 2   Id. at 16. Critical to the FTC’s analysis was “the fact that Trans Union uses CRONUS information
 3   in its target marketing business,” and Trans Union was “the only CRA that sells to target marketers
 4   an array of personal credit information obtained from its credit reporting database.” Id. at 6.
 5          Unlike Trans Union’s marketing lists, however, a Mosaic score is not generated from
 6   Experian’s consumer credit database, FileOne, and it does not include any individual tradeline
 7   information. Instead, as Skiles’ own documents make clear, a Mosaic score is derived from
 8   information that “Experian Marketing Services has to offer,” including “ConsumerView” and other
 9   “authoritative sources of market research, media, and digital behavior to build a . . . portrait of
10   America’s socio-economic, life stage, lifestyle and cultural diversity.” (Dkt. No. 104-4.) In other
11   words, it is not information about a unique individual; instead, it is aggregated data about lots of
12   individuals. While Skiles points to “Summarized Credit Statistics” used in a Mosaic score, his own
13   documents confirm that aggregated data does not constitute a consumer report. (See Dkt. 104-1
14   at 27 (recognizing that “aggregate data . . . without reference to an individual consumer, is not a
15   consumer report”).) In fact, the 2000 FTC opinion that Skiles cites specifically distinguished
16   between aggregated data offered by Experian and Equifax and the individual data provided by
17   Trans Union in finding that Trans Union’s marketing lists constituted consumer reports. (See Dkt.
18   104-3 at 12 (“Trans Union is unique among CRAs because it provides credit data on individuals.
19   By contrast, the other CRAs provide consumer credit information on an ‘aggregated’ basis, i.e.,
20   information about a group of people. Both Experian and Equifax aggregate information about
21   individuals’ credit characteristics on a zip code or ‘zip-plus-four’ geographic basis.”).) No court
22   or regulatory authority has determined that aggregated data constitutes a consumer report, and
23   Skiles has not identified a single instance in which aggregated data about many individuals has
24   been (or even might be) used in a credit transaction involving a unique individual—i.e., to
25   determine whether that individual qualifies for credit.
26          Nor can he. This type of aggregated data is not “used, expected to be used, or ha[s] been
27   collected, at least in part, for the purpose of serving as a factor in determining the consumer’s
28   eligibility for credit, insurance or employment.” Harrington v. Choicepoint Inc., No. 05-cv-01294-
                                                                         REPLY MEMORANDUM IN SUPPORT OF
                                                -5-                    MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                    Case No. 3:17-cv-05434-WHO
     Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 11 of 20



 1   MRP, 2006 WL 8198396, at *8 (C.D. Cal. Oct. 11, 2006). To the contrary, as Skiles concedes, it
 2   is simply marketing information used to “anticipate the behavior, attitudes and preferences of
 3   consumer.” Dkt. 102 at 18. Such behavioral data does not constitute a consumer report. See
 4   Arcidiacono v. Am. Exp. Co., No. 92-cv-3428, 1993 WL 94327, at *1–3 (D.N.J. Mar. 29, 1993)
 5   (holding that information sold by a credit company about consumers that was divided into
 6   “consumer categories” such as “fashion conscious” and “Fifth Avenue sophisticated” was not a
 7   “consumer report” because it was used “to market . . . products and services” and not for eligibility
 8   determinations). This is because “behavioral data” is not collected or used by third parties in
 9   connection with credit transactions, and thus is not “subject to either §§ 1681e or 1681g.”
10   Steinmentz, 2019 WL 4415090, at *8.2
11          In short, despite Skiles’ protestations to the contrary, the “FCRA does not regulate the
12   disclosure of all information that CRAs receive from financial institutions” or other third-parties.
13   Individual Reference Servs. Grp., Inc. v. F.T.C., 145 F. Supp. 2d 6, 16 (D.D.C. 2001). Rather, the
14   statute regulates consumer specific “tradeline information.” Id. Indeed, if, as Skiles contends,
15   demographic and behavioral data and other types of “publicly available information . . . qualifies a
16   communication as a consumer report, then virtually any information about a person will be deemed
17   to” constitute a consumer report. Harrington, 2006 WL 8198396, at *8; see also Parker v. Equifax
18   Info. Servs., LLC, No. 15-cv-14365, 2017 WL 4003437, at *3 (E.D. Mich. Sept. 12, 2017)
19   (“[B]iographical information . . . does not constitute a consumer report because the information
20   does not bear on Parker’s credit worthiness.”). The FCRA is not so broad, and Skiles’ attempt at
21   transforming it into an all-encompassing data privacy statute should be rejected.
22          B.      Skiles’ FCRA Claims Are Facially Invalid
23          Even if a Mosaic Report is a consumer report (it is not), Skiles’ claims still fail on their
24   merits. Skiles alleges—and now in his opposition concedes—that Tesla certified to Experian that
25          2
               Skiles contends that Steinmetz is distinguishable because his complaint affirmatively
26   alleges that a Mosaic score is a consumer report. (Opp. at 12.) But the plaintiff in Steinmetz made
     almost the same type of allegations as Skiles makes here, claiming that Experian’s ConsumerView
27   data segments consumers and clearly impacts consumers’ creditworthiness. (RJN Ex. 1, ¶¶ 131-
     137.) As the Steinmetziz court properly recognized, however, these claims “are fatally deficient”
28   and “rest[] on erroneous interpretations of the FCRA.” Steinmetz, 2019 WL 4415090, at *10.
                                                                        REPLY MEMORANDUM IN SUPPORT OF
                                                -6-                   MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                   Case No. 3:17-cv-05434-WHO
     Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 12 of 20



 1   it intended to use the Mosaic score for a permissible purpose. Skiles posits several arguments
 2   regarding why his claim under Section 1681b can proceed in the face of the allegations in his
 3   complaint and the admissions in his opposition. None succeed.
 4          First, Skiles argues that “where the defendant obtained a consumer report without consent
 5   in response to mere comparison-shopping behavior,” it is a violation of Section 1681b. (Opp. at
 6   14:3-6 (emphasis added).) There are multiple flaws with this argument. To begin with, Experian
 7   did not “obtain” any consumer report. Instead, the Section 1681b claim that Skiles pleads against
 8   Experian alleges that Experian furnished a consumer report to Tesla. While Skiles argues that it
 9   was impermissible for Experian to furnish Tesla with a Mosaic score while he was “comparison
10   shopping,” there is no allegations that Experian was aware that Skiles was merely “shopping” when
11   Telsa requested a Mosaic score. Indeed, Skiles purchased a Tesla from the dealership at which he
12   was “shopping,” which makes his “shopping” versus “purchasing” distinction all the more dubious.
13          Regardless, as the Ninth Circuit has explained, “[a] consumer reporting agency rarely has
14   direct contact with the persons about whom it accumulates information.” In re Gren, 633 F.2d
15   825, 828 (9th Cir. 1980). Instead, “it is usually the person, firm or organization granting credit who
16   has contact with the affected consumer; while the consumer reporting agency is merely the
17   repository of all known information collected in a variety of ways about the individual involved.”
18   Id. By statute, Experian does not need to have direct knowledge of whether Skiles was still
19   “shopping” or “buying” when it furnished the Mosaic score to Tesla. Instead, in order to comply
20   with the law, Experian only needed to have a “reason to believe” that Tesla requested the Mosaic
21   score for a permissible purpose. See Harris v. Database Management & Marketing, Inc., 609 F.
22   Supp. 2d 509, 514-15 (D. Md. 2009) (emphasis in original); Douglass v. USAA Casualty Insurance,
23   Inc., 718 Fed. Appx. 523, 526 (9th Cir. 2017) (same). And here, not only does Skiles affirmatively
24   plead that Experian furnished the Mosaic score to “serv[e] as a factor in establishing Plaintiff’s
25   eligibility for credit to be used to purchase a vehicle for personal use,” see FAC, ¶ 88, his opposition
26   admits that Tesla expressly told Experian that it was requesting the Mosaic score for a permissible
27   purpose: “Plaintiff alleges that Tesla provided Experian with the simple recitation that the
28   consumer report was going to be used for establishing consumer’s eligibility for credit.” (Opp.
                                                                          REPLY MEMORANDUM IN SUPPORT OF
                                                 -7-                    MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                     Case No. 3:17-cv-05434-WHO
     Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 13 of 20



 1   at 17:23-24 (emphasis added).) Stopping right there, that concession establishes that Experian had
 2   a valid “reason to believe” that the Mosaic score was being furnished for a permissible purpose,
 3   which conclusively forecloses a permissible purpose claim under Section 1681b.
 4          Abbink v. Experian Information Solutions, Inc., Case No. 19-cv-1257-JFW-PJWx, 2019 WL
 5   6838705 (C.D. Cal. Sept. 20 2019), is on all fours. There, the plaintiff claimed that Experian
 6   violated Section 1681b by furnishing a consumer report to a company named LendTech. Plaintiff
 7   contended that Experian should have known that LendTech lacked a permissible purpose based on
 8   certain “red flags.” Plaintiff claimed that a reasonable investigation would have uncovered that
 9   LendTech, which held itself out as a mortgage lender, did not “possess any license to conduct any
10   financial services or mortgage lending or originating in the State of California.” In addition,
11   Plaintiff alleged that LendTech provided Experian with a nonworking telephone number and an
12   outdated business address. Plaintiff maintained that, despite these “red flags,” Experian accepted
13   LendTech’s certification of its permissible purpose “at face value.”
14          The district court rejected plaintiff’s claim, and granted Experian’s motion to dismiss
15   plaintiff’s permissible purpose claim with prejudice. The court explained that “Plaintiff has failed
16   to allege any facts demonstrating that Experian knew, or had any indication, that LendTech would
17   not issue firm offers of credit or that it was reselling Plaintiff’s information[.]” Id. at *3. “To the
18   contrary,” the court noted, “Plaintiff affirmatively alleges that Experian furnished Plaintiff’s
19   consumer report to LendTech based on LendTech’s “representation that it intended to use [the]
20   report for the purpose of a firm offer of credit.” Id. (emphasis added). “Thus, Plaintiff admits
21   that Experian had ‘reason to believe’ that it was furnishing Plaintiff’s consumer report in
22   accordance with Section 1681b(c)(1).” Id. So too here, Skiles admits that Experian furnished Tesla
23   with a Mosaic score only after Telsa provided Experian with a “recitation” that “the consumer
24   report was going to be used for establishing consumer’s eligibility for credit.” (Opp. at 17:23-24.)
25   “Thus, [Skiles] admits that Experian had ‘reason to believe’ that it was furnishing Plaintiff’s
26   consumer report in accordance with Section 1681b.” Abbink, 2019 WL 6838705, at *3.
27          None of the cases that Skiles relies upon holds differently. (See Opp. at 14:6-14 (citing
28   Boone, Traveler, Qureshi, and Heaton.) Each of those cases involved a permissible purpose claim
                                                                          REPLY MEMORANDUM IN SUPPORT OF
                                                 -8-                    MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                     Case No. 3:17-cv-05434-WHO
     Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 14 of 20



 1   against the company that had requested the consumer report (here, Tesla), rather than the consumer
 2   reporting agency that furnished the report. In each of those cases, the courts found that because the
 3   plaintiffs were shopping, but ultimately did not transact, it was impermissible for the credit grantor
 4   to request a consumer report. Significantly, none of those cases found that the consumer reporting
 5   agency violated the FCRA in furnishing a consumer report to the credit grantor under those
 6   circumstances because, like here, there was no showing that the consumer reporting agency was
 7   even aware that the plaintiffs were “shopping,” and had decided not to buy.
 8          The FTC orders that Skiles cites, see Opp. at 14:21-15:15, are inapposite for the same
 9   reason: Those orders, just like the cases Skiles relies upon, concern the circumstances under which
10   a credit grantor may request a consumer report. None of those orders finds that a consumer
11   reporting agency violates the FCRA for furnishing a consumer report to a creditor grantor absent a
12   showing that the consumer reporting agency was actually aware that the consumer report was being
13   requested for an impermissible purpose. Here, again, there is no allegation that Experian was aware
14   that Tesla had requested a Mosaic score for an impermissible purpose. On the contrary, Skiles
15   pleads—and now in his opposition admits—that Telsa told Experian that it was requesting a Mosaic
16   score for a permissible purpose, which defeats his claim.3
17          Second, like the plaintiff in Abbink, Skiles claims that there were certain “red flags” that
18   should have alerted Experian that, notwithstanding Telsa’s certification to the contrary,
19   Tesla intended to use the Mosaic score for an impermissible purpose. None have merit.
20          ▪       Skiles’ contention that Tesla did not “provide[] Experian with any kind of
21   supporting documents (i.e. purchase agreement, credit application, written consent) to allow
22   Experian to certify Tesla’s alleged purpose was in fact true,” see Opp. at 17:23-26 (emphasis
23   added), misstates the law. The certification requirement under Section 1681e(a) is on Tesla—the
24   prospective user of the information—not Experian. See 15 U.S.C. § 1681e(a) (“These procedures
25   shall require that prospective users of the information identify themselves, certify the purposes for
26          3
              Nor, with regard to Tesla, is there any allegation that Telsa requested a Mosaic score while
27   Skiles was “shopping.” While Skiles argues that he “allege[d] that Tesla pulled Plaintiff’s
     consumer report when Plaintiff merely requested a test drive,” Opp. at 14:15-16 (citing FAC, ¶ 9-
28   21), those cited paragraphs do not so allege.
                                                                         REPLY MEMORANDUM IN SUPPORT OF
                                                -9-                    MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                    Case No. 3:17-cv-05434-WHO
     Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 15 of 20



 1   which the information is sought . . . .”). And, as Skiles admits, Telsa provided Experian with the
 2   required certification. (See Opp. at 17:23-24.) In so doing, the FCRA does not require the credit
 3   grantor to provide a consumer reporting agency with a “purchase agreement” or a “credit
 4   application” before obtaining a consumer report. If that was the requirement, consumer credit
 5   transactions would grind to a halt. Instead, the law requires that the credit grantor “certify” that the
 6   consumer report will be used for a permissible purpose, see 15 U.S.C. § 1681e(a), which Skiles
 7   admits Tesla did. See Scharpf v. AIG Marketing, Inc., 242 F.Supp.2d 455, 459 (W.D. Ky. 2003).
 8          ▪       Skiles’ contention that Experian should have realized that Tesla provided a false
 9   certification because the Mosaic score was furnished while he was still “shopping,” see Opp. at
10   17:7-12, has no factual support. There are no allegations that Experian was aware of the stage of
11   the buying process at which Tesla requested the Mosaic score and certified to Experian that it would
12   be used for a permissible purpose. Indeed, there are no allegations as to when Experian furnished
13   the Mosaic score. Instead, Skiles alleges that Experian provided Tesla with a Mosaic score
14   sometime after Tesla had transferred Skiles’ driver’s license information to Experian. (FAC, ¶¶ 27-
15   30.) Moreover, even if the furnishing of the Mosaic score occurred contemporaneously with the
16   transfer of Skiles’ driver’s license information, there is no allegations that Experian was aware that
17   such transfer occurred while Skiles was “shopping.”
18          ▪       Skiles’ contention that “Experian provided the consumer report despite knowing that
19   Tesla had obtained the information from the consumer’s driver’s license at the test drive phase
20   without the consumer consent,” see Opp at 18:1-3 (citing FAC ¶¶ 30, 56-57, 62-63, 77), is
21   unsupported by factual allegations and is legally irrelevant. To begin with, none of the paragraphs
22   that Skiles cites alleges such “knowledge” on Experian’s part. Regardless, even if Tesla had
23   obtained Skiles’ driver’s license information without Skiles’ “consent”—and Tesla did not because
24   Skiles affirmatively alleges that he voluntarily provided Tesla with his driver’s license to scan (see
25   FAC, ¶ 23)—it does not mean that Experian furnished a consumer report without having a
26   reasonable belief that it was for a permissible purpose, which is the legal standard.
27          ▪       Skiles’ final supposed “red flag”—that “Experian received consumer information
28   from a driver’s license, instead of a consent form to pull credit” (see Opp. at 18:7-8)—is belied by
                                                                          REPLY MEMORANDUM IN SUPPORT OF
                                                 - 10 -                 MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                     Case No. 3:17-cv-05434-WHO
     Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 16 of 20



 1   the facts alleged. Skiles admits Telsa separately certified to Experian “that the consumer report
 2   was going to be used for establishing consumer’s eligibility for credit.” (See Opp. at 17:23-24.)
 3   Thus, the form within which Experian obtained Skiles’ information is irrelevant.
 4          In short, none of the supposed “red flags” that Skiles identifies in his opposition would have
 5   revealed to Experian—which is processing millions of credit requests per day—that Tesla had made
 6   a false certification. That is why this case is very different than Levine v. World Fin. Network Nat’l
 7   Bank, 437 F.3d 1118 (11th Cir. 2006). In Levine, the consumer reporting agency, prior to furnishing
 8   a consumer report, had objective data in its possession showing that the credit grantor may have
 9   requested a consumer report for an impermissible purpose. There, the creditor had requested a
10   consumer report for “account review” purposes, even though the account was “paid in full” and
11   “closed.” The consumer reporting agency—based upon its own internal records—knew the
12   account was “closed for years” and had a “undisputed zero balance.” Thus, the Levine court found
13   that an issue of fact existed as to whether the consumer reporting agency should have known that
14   the stated purpose for the consumer report—an “account review”—was a legitimate one.
15   Here, there are no allegations that Experian possessed objective facts by virtue of its internal
16   records—much less any facts at all—that contradict the certification that Tesla provided. Instead,
17   the facts alleged establish that Tesla is in the business of selling automobiles and, for one of its
18   customers, certified to Experian that it was requesting a Mosaic score “to be used for establishing
19   [a] consumer’s eligibility for credit” to purchase a car (which Skiles did). Just as in Abbink, the
20   Section 1681b claim fails as a matter of law.4
21           Third, Skiles argues that, even if “Experian believed Tesla was going to use Plaintiff’s
22   consumer report for one permissible purpose (establishment of credit),” it was nonetheless
23   impermissible for Experian “to turn a blind eye towards any impermissible uses.” (Opp. at 16:13-
24
            4
25             Skiles’ assertion that it was Experian’s “duty” to “ensure” that Tesla obtained the Mosaic
     score for a permissible purpose, see Opp. at 17:7-12, misstates the law. The FCRA does not require
26   Experian to “ensure” that that Tesla obtained a consumer report for a permissible purpose. Instead, both
     the face of the statute, and the case law applying it, require that Experian have a “reason to believe”
27   that a consumer report was obtained for a permissible purpose. Harris, 609 F. Supp. 2d at 514-15.
     And here, Skiles admits that Tesla told Experian it was requesting the Mosaic score for a permissible
28   purpose, which is dispositive. Abbink, 2019 WL 6838705 at *3.
                                                                          REPLY MEMORANDUM IN SUPPORT OF
                                                 - 11 -                 MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                     Case No. 3:17-cv-05434-WHO
     Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 17 of 20



 1   17.) That argument reflects a fundamental misunderstanding of law, which has been roundly
 2   rejected by courts in deciding claims under Section 1681b. Simply put, even if Tesla ultimately
 3   used the Mosaic score for an impermissible purpose, that is not relevant in determining whether
 4   Experian violated Section 1681b, which focuses on purpose for which the report was furnished.
 5   Harris, 609 F. Supp. 2d at 514 (“[Plaintiff] argues that [CRA] violated Section 1681b by selling
 6   information from [plaintiff’s] consumer report to NameSeeker, which NameSeeker did not use for
 7   transactions involving firm offers of credit. However, NameSeeker’s ultimate use of [plaintiff’s]
 8   information is not determinative of [CRA’s] liability under the statute.”). Just like the plaintiff in
 9   Harris, Skiles “conflates the purpose for which a report is furnished and the purpose for which it is
10   used.” Henderson, 161 F. Supp. 3d at 397 n.7. Only the former is relevant for purposes of a
11   Section 1681b claim. Id. (“Decisional law interpreting § 1681(b) . . . demonstrates this distinction:
12   to show that a report was ‘furnished’. . . a CRA need only show that it had ‘reason to believe’ that
13   the report would be used for that purpose, and obtained appropriate certifications from its customers
14   that the report would be used only for that purpose.”) (collecting cases)).
15          Regardless, there are no allegations that Experian was aware that Tesla would use the
16   Mosaic score for “any impermissible uses.” The cases that Skiles cites do not assist him. (Opp. at
17   23:19-26 (citing Lukens and Rodriguez).) Both cases concerned companies that obtained consumer
18   reports for a permissible purpose, but then used the reports for impermissible purposes. These cases
19   did not involve claims against a consumer reporting agency—the furnisher of the consumer
20   report—much less a claim that a consumer reporting agency furnished a consumer report with
21   knowledge that it would be used for an impermissible purpose.
22          Fourth, Skiles contends that “Experian can be liable for the Tesla’s impermissible use when
23   the Experian fails to comply with the statutory obligations imposed by 15 U.S.C. § 1681e.” (See
24   Opp. at 16:27-17:6 (citing Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir.
25   1995).) The argument is unavailing. Skiles does not allege a claim under Section 1681e. The only
26   claim that Skiles pleads against Experian is a violation of Section 1681b which, as demonstrated,
27   focuses on purpose for which a consumer report was furnished, not on the purpose for which it was
28   used. Henderson, 161 F. Supp. 3d at 397 n.7; Harris, 609 F. Supp. 2d at 514. While a consumer
                                                                         REPLY MEMORANDUM IN SUPPORT OF
                                                - 12 -                 MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                    Case No. 3:17-cv-05434-WHO
     Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 18 of 20



 1   reporting agency “may not furnish reports if ‘reasonable grounds’ exist to believe that reports will
 2   be used impermissibly,” Pintos v. Pac. Creditors Ass’n, 565 F.3d 1106, 1114-1115 (9th Cir. 2009),
 3   there are no allegations that Experian was aware that Tesla would use a Mosaic score for an
 4   impermissible purpose. Skiles admits the opposite—conceding that Tesla told Experian that the
 5   Mosaic score would be used for a permissible purpose.5
 6          In any event, “‘[a] plaintiff bringing a claim that a reporting agency violated the ‘reasonable
 7   procedures’ requirement of § 1681e must first show that the reporting agency released the report’
 8   for an impermissible purpose under section 1681b.” Moreland v. CoreLogic SafeRent LLC, No.
 9   13-cv-470, 2014 WL 12783274, at *2 (C.D. Cal. May 12, 2014) (quoting Washington v. CSC Credit
10   Servs., 199 F.3d 263, 266 (10th Cir. 2000)). “If a plaintiff can’t show the report was released for
11   an improper purpose, there is no basis to challenge the consumer reporting agency’s preventative
12   procedures.” Id. (collecting authorities); Abbink, 2019 WL 6838705 at *3 (same). Here, Skiles
13   admits that Experian furnished a Mosaic score for a permissible purpose.
14          Fifth, Skiles contends that he “did not consent to [the] use of his driver’s license information
15   by Experian to produce a consumer report, nor did [he] consent to the receipt or use of such
16   consumer report by Tesla.” (See FAC, ¶ 89.) The argument fails. In order to furnish a consumer
17   report, Experian need only have a “reason to believe” that it was being requested for a permissible
18   purpose. Thus, whether Skiles provided “consent” to Telsa to obtain a Mosaic score is irrelevant.
19   Skiles admits that Telsa told Experian that it was requesting the report for a permissible purpose,
20   which Experian may rely upon. Abbink, 2019 WL 6838705 at *3. Regardless, as Experian’s motion
21   demonstrated, “consumer consent is only required for consumer reports issued for employment
22   purposes.” (Dkt. 99 at 12-13 (citing Rosco v. Experian Info. Sols., 2017 WL 6061977, at *7 (E.D.
23   Wash. Dec. 7, 2017); Jones v. Best Serv. Co., 2017 WL 490902, at *7 (C.D. Cal. Feb. 6, 2017),
24   aff’d, 700 F. App’x 580 (9th Cir. 2017) (dismissing FCRA claim where it was “almost entirely
25          5
              Skiles’ citation to Guimond is confusing. The statutory obligations on consumer reporting
26   agencies vis-à-vis the furnishing of consumer reports are found in Section 1681e(a). Guimond has
     nothing to do with that subsection. Indeed, that section of the FCRA is not even cited in the opinion.
27   Instead, Guimond concerned Section 1681e(b), which requires a consumer reporting agency to have
     “reasonable procedures” to ensure the maximum possible accuracy of consumer reports, which has
28   nothing to do with the case at hand.
                                                                         REPLY MEMORANDUM IN SUPPORT OF
                                                - 13 -                 MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                    Case No. 3:17-cv-05434-WHO
     Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 19 of 20



 1   predicated on the erroneous assertion that Defendant was required to secure Plaintiff’s express
 2   consent to access his credit report for any reason”); Stergiopoulos v. First Midwest Bancorp, Inc.,
 3   2004 WL 5550488, at *3 (N.D. Ill. June 23, 2004) (same).)
 4          Skiles argues that Rosco was decided at the summary judgment stage. (Opp. at 15:17-22.)
 5   But that is distinction without a difference. Rosco’s holding that “consumer consent is only required
 6   for consumer reports issued for employment purposes” is a statement of law, which applies with
 7   equal vigor at the pleadings stage and at summary judgment. Skiles also contends that Rosco’s
 8   holding was “dicta.” Id. Not so. It was a recitation of law supporting the dismissal of the plaintiff’s
 9   Section 1681b claim. Skiles argues that “the plaintiffs in Rosco were pro se plaintiffs that ‘fail[ed]
10   to identify any specific third parties that viewed Experian credit reports for Plaintiffs’ or ‘identify
11   any specific impermissible purpose for which Experian allegedly furnished a report.’” Id. These
12   distinctions are not well-taken. The point of Rosco is that, absent a consumer report issued for
13   employment purposes, the FCRA does not require consent. That holding obtains regardless of
14   whether a plaintiff is pro se, a third party viewed a credit report, or whether a plaintiff identifies
15   “any specific impermissible purpose” for which the report was furnished. Skiles attempts to
16   distinguish Jones, which reached the same conclusion as Rosco, on the ground that the plaintiff was
17   pro se and never alleged an impermissible purpose. (Opp. at 15:25-28.) These distinctions also are
18   unmeritorious. The holding in Jones is an accurate statement of law that consent is not required
19   absent a consumer report issued for employment purposes. That is true regardless of whether a
20   plaintiff is pro se or how he or she pleads the case. Skiles’ attempt to distinguish Stergiopoulos is
21   even further afield.    Skiles does not contend that Stergiopoulos—which reached the same
22   conclusion as Rosco and Jones—was wrongly decided. Instead, Skiles argues that Stergiopoulos
23   “was narrowly upheld by the 7th Circuit on appeal”—i.e., it rejected Skiles’ argument.
24          In sum, Telsa did not need Skiles’ consent to request a Mosaic score, and because Experian
25   had reason to believe that Tesla would use the report for a permissible purpose, the claim fails.
26   III.   THERE ARE NO ALLEGATIONS TO SUPPORT A WILLFULNESS CLAIM
27          None of Skiles’ arguments in support of his willful violation claim pass muster.
28          He claims that two FTC opinions have “stated that reports identical to the Mosaic score
                                                                         REPLY MEMORANDUM IN SUPPORT OF
                                                - 14 -                 MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                    Case No. 3:17-cv-05434-WHO
     Case 3:17-cv-05434-WHO Document 107 Filed 01/31/20 Page 20 of 20



 1   constitute consumer reports.” (Opp. at 27:16-18.) Not so. Those reports confirm that the type of
 2   information included in a Mosaic score—i.e., aggregated information and demographic and
 3   behavioral data—does not constitute a consumer report. (See Dkt. 104-1 at 27 (recognizing that
 4   “aggregate data . . . without reference to an individual consumer, is not a consumer report”); Dkt.
 5   104-3 at 12-14 (distinguish between reports based on individual consumer tradeline information
 6   and aggregate information).) Thus, Skiles does “not cite any statutory language or any guidance
 7   from the courts of appeal or the Federal Trade Commission” concluding that a Mosaic score is a
 8   consumer report. Banga v. Experian Info. Sols., Inc., No. 09-cv-04867, 2013 WL 5539690, at *6
 9   (N.D. Cal. Sept. 30, 2013). To the contrary, courts have specifically found that the marketing data
10   in ConsumerView—the source of information for a Mosaic score—is not “regulated by the
11   FCRA,” and are not “either consumer reports or consumer disclosures subject to either §§ 1681e or
12   1681g.” Steinmetz, 2019 WL 4415090, at *8; Arcidiacono, 1993 WL 94327, at *1–3 (same).
13   Thus, Skiles cannot establish a willful violation. See Heyer v. Experian Info. Sols. Inc., No. 19-cv-
14   15, 2019 WL 2869337, at *3 (E.D. Wis. July 3, 2019) (“The willfulness standard is therefore not
15   met where the defendant’s interpretation ‘could reasonably have found support in the courts.’”).6
16   IV.    CONCLUSION
17          Because his allegations “are fatally deficient,” and his legal theories “rest[] on erroneous
18   interpretations of the FCRA,” any amendment “would be futile” and Skiles’ claims should be
19   “dismissed with prejudice.” Steinmetz, 2019 WL 4415090, at *10; see also Telesaurus VPC, LLC
20   v. Power, 623 F.3d 998, 1003 (9th Cir. 2010).
21    Dated: January 31, 2020                    JONES DAY
                                                 By: /s/ John A. Vogt
22                                                   John A. Vogt
                                                 Attorneys for Defendant
23                                               EXPERIAN INFORMATION SOLUTIONS, INC.
24
            6
              Skiles asserts that despite “substantial warning signs and notice that Experian’s Mosaic
25   score was a consumer report,” Experian provided the report to Tesla. But Skiles’ complaint “is
26   devoid of any factual allegations concerning Experian’s state of mind or its knowledge that” Tesla
     was misusing the Mosaic score. Abbink, 2019 WL 6838705, at *5. “In order to survive a motion
27   to dismiss, the plaintiff's complaint must allege specific facts as to the defendant’s mental state.
     Merely stating that the violation was ‘willful’ or ‘negligent’ is insufficient.” Id. Because Skiles
28   only “makes generic and conclusory statements,” his claim must be dismissed. Id.
                                                                        REPLY MEMORANDUM IN SUPPORT OF
                                               - 15 -                 MOTION TO DISMISS UNDER RULE 12(B)(6)
                                                                                   Case No. 3:17-cv-05434-WHO
